Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 1 of 7

EXHIBIT B
—6:19-CV-220

 

NOTICE OF REMOVAL Page 7
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 2 of 7

f

 

 

CITATION-GENERAL
CITATION
THE STATE OF TEXAS: . COUNTY OF CORYELL
CAUSE NO, DC-19-49391

TO: WAL-MART STORES INC.
C/O: C.T CORP. SYSTEM
1999 BRYAN STREET, SUITE 900
DALLAS, TX 75201

Defendant, in the hereinafter styled and numbered cause:

You are hereby commanded to appear before the Honorable 440TH JUDICIAL DISTRICT COURT of Coryell County,
Texas, to be held at the Courthouse in said County in the City of Gatesville, Coryell County, Texas, by filing a written
answer to the petition of plaintiff at or before 10 o’clock A.M. of the Monday next after the expiration of 20 days after
the date of service hereof, a copy of which accompanies this citation, in cause number DC-19-49391 styled:

Mert,

WILLIAMS, NYLONDRALISHANETTE
“los oy MS.
“WAL MART STORES INC.

filed in said court on the 20th day of February, 2019, ne

The name and address of the attorhey for plaintif orthe. address els plain is:
JAMES JOSHUA COLLUM fp “~~ 7 : Mi

2900 NORTH LOOP WEST ; > te aM 2 fF
HOUSTON, TX 77092 matte + nts

G - . U .
ar “SF ‘ o |
‘

3

NOTICE TO DEFENDANT: "You have'tieéii stied,, -You may employ 1 an attorney. If you or your attorney do not
file a written answer with the,clerk who “issued /t is citation by , 19300, A.M. on the Monday next following the
expiration of twenty days after.the ‘date’ you Were: served this citation: and-petition, a default judgment may be
taken against you." wk “

WITNESS, Becky Moore, District Clerk of the ore SUDICIAL: DISTRICT COURT of Coryell County Texas.

ma
y

issued and given under my hand and seal oF said Court at office, | this the 20th da 9

 
  

why es

Becky Moore, District Clerk :
Coryell County, Texas eet of yak FEa
P.O. Box 4 Gatesville, Texas’ T6538 | PO

 

 

 

 
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 3 of 7

DC-19-49391
CAUSE NO.

NYLONDRALISHANETTE § IN THE DISTRICT COURT OF

WILLIAMS §

Plaintiff, §

§
v. § CORYELL COUNTY, TEXAS

§

WAL-MART STORES INC. § 440TH

Defendant. *§ JUDICIAL DISTRICT

 

PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF THIS COURT:
Plaintiff Nylondralishanette Williams (“Plaintiff’) files this Original Petition
against Defendant Wal-Mart Stores Inc. (“Defendant”).

DISCOVERY LEVEL 2
1. Pursuant to Rules 190.1 and 190.2 of the Texas Rules of Civil Procedure,

Plaintiff intends to conduct discovery under Discovery Control Plan Level 2.

PARTIES
2. Plaintiff is an individual residing in Bell County, Texas. Plaintiff may be

served through the undersigned counsel.

3, Defendant is a foreign corporation doing business in Texas and may be
served through its registered agent, C T Corporation System at 1999 Bryan street, suite 900
Dallas, Texas 75201. Plaintiff requests issuance of citation to Defendant.

JURISDICTION AND VENUE
4, Jurisdiction is proper in this Court because the amount-in-controversy is within

. the jurisdictional limits of this Court. Plaintiff seeks monetary relief of more than $200,000
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 4 of 7

but less than $1,000,000, including damages of any kind, penalties, costs, expenses, pre-
judgment interest, and attorney’s fees. Further, Defendant does substantial business in Texas
and is subject to the Court’s general and specific jurisdiction.

5. Venue is appropriate in Coryell County, Texas, pursuant to Tex. Civ. Prac. &
Rem. Code Section 15.002(a)(1) because all or a substantial part of the events giving rise to

| the claim occurred in Coryell County, Texas.
FACTUAL BACKGROUND

6. On or about July 16, 2018, Plaintiff was shopping at Defendant’s premises
located at 2720 E U.S. 190, Copperas Cove, Texas 76522.

7. Plaintiff slipped and fell due to a puddle which had accumulated on the floor in
the beverage aisle. Upon information and belief, the puddle accumulated due to a leaking air
duct. .

8. A store manager told Plaintiff that Defendant knew of the leaking air duct, and
that the leak had been a recurring issue.

9. Plaintiff's fall resulted in serious injury, caused her physical pain, and forced
her to incur significant expenses in medical care and treatment for injuries to her head, back,
and other parts of her body, Additionally, Plaintiff suffered and continues to suffer mental
anguish.

CAUSES OF ACTION
Negligence

10. Plaintiff hereby incorporates by reference all paragraphs in this Petition.

11. Defendant is liable under the doctrine of respondeat superior for the acts and
omissions of its agents, servants, employees, and statutory employees and agents, including

-2.
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 5 of 7

the janitorial staff, security, maintenance staff, or any other staff member in charge of keeping
the premises clean and safe for customers.

12. The acts and/or omissions committed by Defendant’s agents, servants, and/or
employees were performed during the course and scope of their employment with Defendant,
which proximately caused the damages pled herein.

13. Defendant owed Plaintiff a duty of ordinary care in maintaining a safe
environment, including a responsibility to inspect and make safe any dangerous condition or
give adequate warning of any hazardous conditions.

14. Defendant’s agents or employees knew or should have known of the dangerous
conditions on the premises which was in their control at the time of the incident in question.

15. Defendant breached their duty of ordinary care and are liable to Plaintiff for
negligence by:

a. Failing to adequately warm Plaintiff of the leaking ceiling;
b. Failing to adequately warn Plaintiff of the wet and slippery floor;

c. Failing to adequately warn Plaintiff about the puddle on the floor created

by the leak;
d. Failing to make the leaking ceiling reasonably safe;
€. Failing to make the wet floor reasonably safe;
f. Failing to care for the premises in a reasonable manner;
g Creating the dangerous condition; and

h. Other acts deemed negligent.
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 6 of 7

16. Each and all of the above and foregoing acts, both of omission and commission,
singularly or in combination with others, constituted negligence, which proximately caused
the occurrence made the basis of this suit and Plaintiff's injuries and damages.

DAMAGES

17. Plaintiff's damages include, inter alia, injuries to her head, neck, back, and other
parts of her body which resulted in severe pain, physical impairment, discomfort, mental
anguish, distress, and other medical problems.

18, Plaintiff has incurred medical expenses and is likely to incur future medical
expenses due to the severity of her injuries caused by the Defendant’s negligence.

19. Asa result of Defendant’s negligence, Plaintiff was injured and brings this suit
for the following damages:

a. Past and future medical expenses;

b. Past and future physical pain and mental anguish;

c. Past and future physical impairment;

d. Past and future lost wages and earning capacity;

€. Punitive damages.

REQUEST FOR DISCLOSURE

20. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are
requested to disclose and/or produce the information and materials described in Rule 194.2
within fifty days (50) of the service of this request.

DEMAND FOR JURY TRIAL

21. Plaintiff demands a trial by jury on all claims.
Case 6:19-cv-00220-ADA-JCM Document 1-2 Filed 03/22/19 Page 7 of 7

ao

PRAYER

Plaintiff prays that Defendant be cited to appear herein and, after a trial on the merits,

that the Court enter judgment awarding Plaintiff actual damages and additional damages as

allowed by law, exemplary damages, costs of court, pre- and post-judgment interest to the

maximum extent as allowed by law, and all such other and further relief, both general and

special, at equity and at law, to which Plaintiff may be justly entitled.

Respectfully submitted,
ARMSTRONG LEE SAVAGE LLP

By:___/s/ J. Josh Collum

J. Joshua Collum

State Bar No. 24087329

Joshua D. Lee

State Bar No. 24100139
2900 North Loop West, Ste. 830
Houston, Texas 77092
Telephone: (832) 709-1124
Facsimile: (832) 709-1125 .
Jcollum@armstrongleesavage.com
lee@armstrongleesavage.com

Attorneys for Plaintiff
